Citation Nr: 1822973	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  16-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative arthritis with unspecified internal derangement, and to include as secondary to service-connected residuals of a right foot fracture including a Morton's neuroma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1951 to July 1955, including service in the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In the May 2015 rating decision, in pertinent part, the RO denied service connection for right knee degenerative arthritis with unspecified internal derangement.  

The Board notes that the Veteran submitted a request for reconsideration of the RO's denial in September 2015 and included a favorable medical opinion from a private treatment provider.   In a December 2015 rating decision, the RO considered this a request to reopen the claim, granted the request to reopen based on new and material evidence, and denied the claim on the merits.  As new and material evidence was received within one year of the May 2015 rating decision, that decision did not become final and remains on appeal. 38 C.F.R. §  3.156 (b)(2017).  Therefore, the Board will consider the claim on the merits.

The Veteran's claim for service connection for right knee degenerative arthritis with unspecified internal derangement has been recharacterized as a right knee disability to include degenerative arthritis with unspecified internal derangement.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran's right knee disability is etiologically related to his service-connected residuals of a right foot fracture including a Morton's neuroma.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a right hip disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

During a May 2002 private treatment appointment, the Veteran reported a right knee injury and the treatment provider diagnosed a lateral collateral ligament sprain.  During a March 2015 VA treatment appointment, the Veteran reported an additional right knee injury which the treatment provider did not diagnose.  

The Veteran was afforded a VA examination in April 2015.  The Veteran reported that his March 2015 injury was the third time that his right foot had caused him to fall due to pain.  The examiner diagnosed right knee degenerative arthritis and unspecified internal derangement of the right knee.  The examiner opined that there were "multiple confounding reasons for the fall with injury to the right knee including recent history of back surgery due to radiculopathy, advanced age, peripheral neuropathy, DJD of the feet - all not related to the remote injury in service."  

The Veteran has submitted a September 2015 medical opinion by his private treatment provider, who opined that the Veteran's "recurring falls and right knee strains" were related to "chronic right foot and ankle instability that, in turn, is related to a service-related right foot fracture he sustained in 1951."

The Veteran was afforded an additional opinion by a different VA examiner in December 2015.  This examiner opined that the Veteran's right knee disability was unrelated to his service-connected residuals of a right foot fracture because the "degenerative disease is a normal aging related process that occurs as a normal phenomenon of advancing age" and the right foot injury "has not resulted in any long term alteration of gait or weight bearing that could contribute to abnormal degeneration of any other joint."  

The Veteran has also submitted a July 2016 medical opinion by the same private treatment provider, who diagnosed end-stage arthropathy of the right knee and opined that "[s]uboptimal healing of the foot and ankle injury has placed undue stress on the ipsilateral knee."  The private treatment provider added that the Veteran's "contralateral knee, after all, remains asymptomatic and quite healthy."

During the January 2018 hearing, the Veteran testified that he had undergone a total right knee replacement.  

The medical evidence of record includes diagnoses of multiple right knee disorders and an opinion that an antalgic gait was a contributory factor.  The Veteran is service connected for the residuals of a right foot fracture, including a Morton's neuroma.  In finding alternative etiologies for the Veteran's right knee disability, both VA examiners provided rationales that would apply with equal force to both of the Veteran's knees.  However, as the July 2016 private medical opinion noted, the Veteran's left knee remains healthy.  Of the three examiners, only the private treatment provider has supplied a rationale that can explain why the Veteran's right knee would develop arthropathy so severe as to require a total replacement while the left knee remained healthy.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's right knee disability was caused by undue stress due to his service-connected residuals of a right foot fracture.  Accordingly, the Board finds that granting service connection for a right knee disability as secondary to the Veteran's service-connected residuals of a right foot fracture is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.310.  


ORDER

Service connection for a right knee disability is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


